Title: From Alexander Hamilton to Jeremiah Wadsworth, [9–15 October 1789]
From: Hamilton, Alexander
To: Wadsworth, Jeremiah


[New York, October 9–15, 1789]
Col Hamilton requests Col Wadsworth as often as convenient to make inquiry and take minutes of the circumstances relating to the navigation of different nations—the construction and quality of their ships with respect to bulk duration and expedition—the expence of materials construction & equipment—the number of men with which they are navigated—the wages to the seamen, subsistence &c., so as to form a general idea of the comparitive advantages for navigation between this and other countries.
AH
 